Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-21 are pending. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: heating device in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “generally” in claims 3 and 10 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “generally rounded” has been rendered indefinite by use of the term “generally” as it is unclear to what extent the groove can or cannot be rounded and be considered “generally rounded.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 11-14 and 17-19 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Sebastian (U.S. 2003/0116659).
With respect to claim 1, Sebastiano discloses a method of forming a portion of a nozzle for an injector (figures 2 and 3) comprising: providing a heating device (machining methods, paragraph 0031 and noted being lasers) forming at least one spray hole within the nozzle (paragraph 0006, laser machining the holes); and forming, with the heating device, a groove (the swirl grooves 37b which run helically on the inner walls 42 of injection orifices 7, paragraph 0020) in a helical configuration along an inner surface of at least a portion of the at least one spray hole (paragraph 0020). 
With respect to claim 2, Sebastiano discloses heating device is a laser (paragraph 0031).  

With respect to claim 11, Sebastian discloses an injector (title), comprising: a nozzle body (figures 2 and 3, #5); a plurality of spray holes (holes 43) disposed within the nozzle body (figure 2); and at least one rounded groove (swirl grooves 37b) disposed along an inner surface of at least one of the plurality of spray holes (figure 2).  
With respect to claim 12, Sebastiano discloses the at least one rounded groove defines a plurality of rounded grooves (paragraph 0020, “swirl grooves 37b”).  
With respect to claim 13., Sebastiano discloses the plurality of rounded grooves are evenly spaced about the at least one of the plurality of spray holes (figures 2 and 3).  
With respect to claim 14, Sebastiano discloses the plurality of rounded grooves includes up to 24 grooves (showing what is understood as two grooves per hole, and 8 holes, is 16 grooves).  
With respect to claim 17, Sebastiano discloses wherein the at least one rounded groove is configured to receive a fluid and induce rotation of the fluid upon exiting the at least one of the plurality of spray holes (being swirl grooves running helically along the inner walls, paragraph 0006).  
With respect to claim 18, Sebastiano discloses the at least one rounded groove extends at least partially along a length of the at least one of the plurality of spray holes (figures 1 and 2, discloses the swirl grooves extend along the entire hole).  
With respect to claim 19, Sebastiano discloses the at least one rounded groove extends fully along the length of the at least one of the plurality of spray holes (figures 1 and 2).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-10. 15-16, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sebastiano.
With respect to claim 3, Sebastiano discloses the grooves and the grooves having a cross section (See figure 2), but fail to disclose a cross-sectional profile of each of the groove is generally rounded.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a desired shape of the grooves cross section to be “generally rounded” since the shape of the device would have been a matter of choice which a person of ordinary skill in the art would have found obvious when selecting the cross section of the grooves. MPEP 2144.04 The swirls of 37a are noted having a rounded cross section, and thus it is understood that one would further utilize a rounded shape when choosing, and furthermore applicant has failed to give any criticality for the chosen shape of the cross section. 
With respect to claim 4, Sebastiano discloses there being grooves defined in the device, understood as the grooves forming down from 37a, and thus two grooves per hole, but fails to disclose the groove defines at least four grooves and each groove has a helical configuration along the inner surface.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the two grooves of each hole into four grooves, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. MPEP 2144/05(VI-B). Furthermore, Sebastiano discloses in paragraph 0032, The present invention is not confined to the embodiments shown, and may also be used for example for fuel injectors 1 with a smaller or larger number of injection orifices 7 in a freely chosen arrangement, as well as for a larger or smaller number of swirl grooves 37a and 37b. It is possible for example to form several concentric rings of injection orifices 7, the outer ones having more swirl grooves 37a and 37b than the inner ones,” and thus discloses the use of more or less grooves as desired. Please note applicant has not given any specific criticality for the number of swirl grooves, rather the use of swirl grooves to give rotation/swirling to the flow which is already disclosed being done in the prior art. 
With respect to claim 5, Sebastiano discloses an injector (title), comprising: a nozzle body (5); and at least one spray hole (42/43) extending through a portion of the nozzle body and configured to output a fluid from the nozzle body (figures 1-3), but fails to disclose the at least one spray hole includes at least four helical grooves.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the two grooves of each hole into four grooves, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. MPEP 2144/05(VI-B). Furthermore, Sebastiano discloses in paragraph 0032, The present invention is not confined to the embodiments shown, and may also be used for example for fuel injectors 1 with a smaller or larger number of injection orifices 7 in a freely chosen arrangement, as well as for a larger or smaller number of swirl grooves 37a and 37b. It is possible for example to form several concentric rings of injection orifices 7, the outer ones having more swirl grooves 37a and 37b than the inner ones,” and thus discloses the use of more or less grooves as desired. Please note applicant has not given any specific criticality for the number of swirl grooves, rather the use of swirl grooves to give rotation/swirling to the flow which is already disclosed being done in the prior art. 
With respect to claim 6, Sebastiano as modified in claim 5 further discloses the at least four helical grooves are evenly spaced about the at least one spray hole (as the spirals seen in figure 2 are spaced equally apart it is obvious when duplicating them to keep the same even spacing).  
With respect to claim 7, Sebastiano as modified discloses the at least four helical grooves include up to 24 helical grooves (4 being discloses).  
With respect to claims 8 and 14, Sebastiano as modified in claim 7 discloses the helical grooves but fails to disclose the at least four helical grooves include 6-24 helical grooves.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the two grooves of each hole into 6-24 grooves, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. MPEP 2144/05(VI-B). Furthermore, Sebastiano discloses in paragraph 0032, The present invention is not confined to the embodiments shown, and may also be used for example for fuel injectors 1 with a smaller or larger number of injection orifices 7 in a freely chosen arrangement, as well as for a larger or smaller number of swirl grooves 37a and 37b. It is possible for example to form several concentric rings of injection orifices 7, the outer ones having more swirl grooves 37a and 37b than the inner ones,” and thus discloses the use of more or less grooves as desired. Please note applicant has not given any specific criticality for the number of swirl grooves, rather the use of swirl grooves to give rotation/swirling to the flow which is already disclosed being done in the prior art. 
With respect to claim 9, Sebastiano as modified discloses each of the at least four helical grooves, but fails to disclosed the grooves are defined by a cross-sectional height, and the cross-sectional height is approximately 10-150 microns.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a cross-sectional height of approximately 10-150 microns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.04(II-A).Please note applicant has not given any specific criticality for the claimed range. 
With respect to claim 10. Sebastiano as modified discloses the at least four helical grooves, but fails to disclose a cross-sectional profile of each of the at least four helical grooves is generally rounded.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a desired shape of the grooves cross section to be “generally rounded” since the shape of the device would have been a matter of choice which a person of ordinary skill in the art would have found obvious when selecting the cross section of the grooves. MPEP 2144.04 The swirls of 37a are noted having a rounded cross section, and thus it is understood that one would further utilize a rounded shape when choosing, and furthermore applicant has failed to give any criticality for the chosen shape of the cross section. 
With respect to claim 16, Sebastiano discloses the at least one rounded groove, but fails to disclose the at least one rounded groove is defined by a cross- sectional width, and the cross-sectional width is approximately 2-50 microns.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a cross-sectional width that is approximately 2-50 microns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.04(II-A). Please note applicant has not given any specific criticality for the claimed range. 
With respect to claim 20, Sebastiano discloses the at least one rounded groove, but fails to disclose the at least one rounded groove has a pitch of approximately 1.0 - 3.0 mm.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a pitch of the groove of approximately 1-3 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.04(II-A). Please note applicant has not given any specific criticality for the claimed range. 
With respect to claim 21, Sebastiano as modified discloses the grooves, but the pitch is approximately 1.8 mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a pitch for the grooves to be approximately 1.8mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05(II-B). As the pitch and design of the swirl vanes/grooves allows for the desired swirling of the fuel to be done. Please note applicant has not disclosed any criticality for the claimed limitations. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752